DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 10/20/2021.
Response to arguments
Claims 7-9 and 10 have been amended. Claims 1-6 are canceled. Arguments are persuasive and the previous rejection is withdrawn. Claims 7-9 and 10 are allowed. 
Allowable Subject Matter
Claims 7-9 and 10 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Hammarwall (U.S 2014/0078919) and Chen et al. (WO 2012/047842A1).
Hammarwall, discloses wireless device subsequently reports CSI for one or more processes, wherein the CSI is determined based on measurements performed in and/or or prior to a CSI reference resource. The wireless device determines the CSI reference resource depending on one or more of: the number of configured CSI-RS resources, the number of configured CSI processes, or the number of configured CS I-RS resources that occur in the same subframe. 
Chen, discloses a wireless communication device for determining a reference subframe is described and wireless communication device also determines a reference subframe n -nreference based on a limit and at least one limiting criterion and limit may be 4 and nreference may be a smallest value greater than or equal to the limit that corresponds to a valid downlink subframe.
a terminal and a base station, wherein the terminal comprises: a processor that controls to measure Channel State Information (CSI) based on a CSI reference resource in a slot n-n.sub.CQI_ref, where n corresponds to a slot in which the CSI is reported and n.sub.CQI_ref corresponds to a smallest value greater than or equal to a value based on UE capability information; and a first transmitter that transmits the CSI in the slot in which the CSI is reported, and the base station comprises: a second transmitter that transmits a Channel State Information-Reference Signal (CSI-RS) so that the terminal can measure the CSI based on the CSI reference resource in the slot n-n.sub.CQI_ref; and a receiver that receives the CSI in the slot in which the CSI is reported as recited in the context of claims 7-10. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
11/05/2021